Citation Nr: 0825286	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction (claimed as enlargement of heart).

2.  Entitlement to service connection for  residual of 
gunshot wound, right buttock.

3.  Whether new and material evidence to reopen a claim for 
service connection for rheumatoid arthritis, both knees and 
ankle joints has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for lumbago with neuralgia has been 
received.

5.  Whether new and material evidence to reopen a claim for 
service connection for beriberi with polyneuritis has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for kidney condition has been received.

7.  Whether new and material evidence to reopen a claim for 
service connection for essential hypertension has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from June 1946 to April 1949.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision in 
which the RO denied claims for service connection for 
myocardial infarction and gunshot wound, right buttock, and 
also denied petitions to reopen claims for service connection 
for rheumatoid arthritis, lumbago with neuralgia, beriberi 
with polyneuritis, kidney condition, and essential 
hypertension.  The veteran filed a notice of disagreement 
(NOD) in April 2006, and the RO issued a statement of the 
case (SOC) in August 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in October 2006.

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.



REMAND

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing).  
A September 6, 2007 report of contact (VA Form 119) indicates 
that the veteran withdrew his request for a Travel Board 
hearing during a telephone conversation.  The following day, 
the RO received the veteran's request for a videoconference 
hearing; however, no such hearing has been scheduled.

On these facts, the Board finds that there remains an 
outstanding video conference hearing request.  Pursuant to 38 
C.F.R. § 20.700 (2007), a hearing on appeal will be granted 
to a veteran who requests a hearing and is willing to appear 
in person.  See also 38 U.S.C.A. § 7107 (West 2002 & Supp. 
2007) (pertaining specifically to hearings before the Board).  
Since the RO schedules video conference hearings between the 
RO and the Board, a remand of this matter to the RO is 
necessary.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a video conference hearing before a 
Veterans Law Judge, pursuant to the 
veteran's September 2007 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).

2.  If the veteran no longer desires a 
Board hearing, a signed writing to that 
effect (preferably by the veteran) should 
be placed in the claims file.  Otherwise, 
after the hearing, the claims file should 
be returned to the Board in accordance 
with current appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).




